Me. Justice Wolf
delivered the opinion of the court.
The defense in this case was that the defendant was duly authorized to hear a weapon. The alleged license, although introduced in evidence in the court below, was not included in the statement of the case and; therefore, we are in no position to reverse the judgment. The theory of the defendant was that he had a license to bear a weapon while going from his house to his farm, but the proof failed to satisfy the court below that he had any reason to take the weapon to (7aguas wi tli him and especially to take it into court, at which place a policeman found it on his person and took it away from him.
The judgment must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.